DETAILED ACTION
	This is the first office action for US Application 17/549,303 for a Mount Apparatus for Securing an Electronic Device to a Surface.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 2-7, 11, and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2014/0191096 to Wiercinski et al. (hereinafter referred to as Wiercinski).  Regarding claim 2, Wiercinski discloses an apparatus for mounting a device to a surface.  The apparatus comprises a first magnet (56 or 58) that engages a corresponding magnetic element (42, 44… the magnets are engaged magnetically).  There is a first body (20, 14, 18) including a cavity (inside of 18) that defines a first lip (66 extends from the cavity wall 60).  The cavity contains one of the first magnet (56 or 58) or the corresponding magnetic element.  
There is a second body (12) defining a second lip (the walls of 70) adapted to structurally engage the first lip.  The second lip includes a front surface (see fig. 6… the top of 40) and at least one of the fist body and the second body includes a suction surface adapted to couple to the surface (the first body includes 20, which is described as a suction surface in US 7,475,858, incorporated by reference).
Wiercinski does not disclose the front surface of the second lip as coplanar to an outer surface of the first magnet or corresponding magnetic element.  However, the relation of the surface of the second lip and the magnet is dependent upon the magnet’s thickness.  The dimensions of the magnets (42, 44) is a design preference that would have been obvious to one of ordinary skill in the art at the effective filing date of the present invention.  A thinner magnet would result in the outer surface of the magnet being coplanar with the front surface of the second lip.
Regarding claim 3, the corresponding magnetic element includes at least one of a metal plate and a second magnet (42, 44).  Regarding claim 4, the first body includes the suction surface (20) and the first magnet (56, 58).  Regarding claim 5, the second body (12) includes the corresponding magnetic element (42, 44).  Regarding claim 6, both the first lip (66) and the second lip (the walls of 40) are fixed lips.  Regarding claim 7, the first lip (see fig. 6… the top of 66) is parallel to and offset from a bottom surface (60) of the cavity.  
Regarding claim 11, the outer surface is generally rectangular (see fig. 3).  Regarding claim 12, a back surface of the second lip engages a bearing surface of the first lip in a first coupled configuration, and is adapted to be disengaged from the bearing surface in a second disengaged configuration (when 66 and 40 are engaged the portion of 40 that engages with 66 is the back surface, and the portion of 66 engaging 40 is the bearing surface).
Claim(s) 8-10 are rejected under 35 U.S.C. 103 as being unpatentable over Wiercinski in view of US 2016/0246328 to Christie II.  Regarding claim 8, Wiercinski does not disclose a flux guide surrounding at least a portion of the first magnet to enhance magnetic force of the magnet.  Christie II provides a teaching of providing a flux guide (118) surrounding a portion of magnets (114) to enhance the magnetic force of the magnets (see paragraph 50).  It would have been obvious to one of ordinary skill in the art at the effective filing date of the present invention to have provided a flux guide surrounding a portion of the magnet taught by Wiercinski, to enhance the magnetic force of the magnet as taught by Christie II.  One of ordinary skill in the art would have been motivated to provided a stronger connection between the first and second bodies to avoid accidental dislodging of the bodies from one another.
Regarding claims 8-10, Wiercinski in view of Christie II does not specifically disclose the flux guide as metal or U-shaped.  However, the specific shape of the flux guide is a design preference that would have been obvious to one of ordinary skill in at the effective filing date of the present invention based on aesthetic preference.  The material used for the flux is a also a design preference that would have been obvious to one of ordinary skill in the art at the effective filing date of the present invention based on strength and cost considerations.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 2021/0178862 to Alves
US 2021/0281090 to Stevens
US 2014/0355200 to Thiers
US 5028223 to Ameter
US 10583790 to Wang
The prior art above discloses various mounting apparatus for securing devices to a surface.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN M MARSH whose telephone number is (571)272-6819. The examiner can normally be reached Mon-Thurs 9 am-7:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terrell McKinnon can be reached on 571-272-4797. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

STEVEN M. MARSH
Primary Examiner
Art Unit 3632



/STEVEN M MARSH/           Primary Examiner, Art Unit 3632